Citation Nr: 0737301	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  05-28 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
gunshot wound to the left hand, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased rating for residuals of a 
gunshot wound to the right upper extremity, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1951 to 
September 1954.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island. 

The veteran was issued a statement of the case regarding a 
claim for an increased rating for post-traumatic stress 
disorder (PTSD) in April 2007.  The veteran has not submitted 
a substantive appeal with regard to the PTSD claim and 
therefore there is no PTSD claim currently in appellate 
status before the Board. 

FINDINGS OF FACT

1.  The veteran's residuals of a left hand gunshot wound 
include contracture of the left fifth finger and slightly 
decreased fist strength resulting in moderate incomplete 
paralysis of the ulnar nerve.  

2.  The veteran's residuals of a right upper extremity 
gunshot wound include nontender scars, contracture of the 
left fifth finger, and locking of the left fourth finger 
which is equivalent to moderate incomplete paralysis of the 
ulnar nerve.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 20 percent rating for 
residuals of a gunshot wound of the left hand have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.118, 4.124a, 
Diagnostic Codes 7800 to 7805, 8516 (2007).

2.  The schedular criteria for a 30 percent rating for 
residuals of a gunshot wound to the right upper extremity 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.56, 4.73, 4.118, 4.124a, Diagnostic Codes 5307, 7800 to 
7805, 8516 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

History

Service medical records reveal that in August 1952 the 
veteran was wounded in the right arm and forearm, as well as 
the left hand by a grenade.  Examination revealed one missile 
entered the arm, anterior and lateral to the humerous.  Four 
missiles entered the distal and lateral to ulna and radius.  
One missile entered the hypothenar eminence.  The veteran's 
right arm and forearm, and his left hand were debrided under 
local anesthesia.  Three shrapnel fragments were removed.  
The next day it was noted that there was a small penetrating 
wound over the hypothenar eminence of the left hand, without 
nerve, tendon, or artery involvement.  The right arm had 
several small lacerations over the arm and forearm, with no 
artery or nerve involvement.  In September 1952 it was noted 
that the veteran had complete use of his arms and he was 
returned to duty.  

By rating action in October 1956 the veteran was granted 
service connection and a 10 percent rating for residuals of a 
gunshot wound of the right upper extremity.  He was also 
granted service connection and a noncompensable rating for 
residuals of a gunshot would to the left hand.  

The veteran's claim for increased ratings for his gunshot 
wound disabilities was received on June 9, 2004.  The 
February 2005 rating decision on appeal granted the veteran a 
10 percent rating for residuals of a gunshot wound to the 
left hand, effective from June 9, 2004.  The veteran 
continues to assert that he is entitled to a rating in excess 
of 10 percent for his right upper extremity disability and a 
rating in excess of 10 percent for his left hand disability.  
At a meeting before a Decision Review Officer in February 
2007, the veteran reported that he had lost the dexterity and 
mobility of his left hand, such as when opening jars and 
lifting objects.  The veteran reported that his right upper 
extremity was affected by the weather and that he had 
numbness and bad circulation in his right arm. He stated that 
he has to print because he can not write (cursive) now.  

On VA examination in July 2004, the veteran was noted to be 
right hand dominant.  He complained of pain and weakness in 
the right upper extremity, with pain flaring up approximately 
six days per month.  Otherwise he had periods which were pain 
free.  Pain was precipitated by banging his arm or weather 
changes.  The veteran reported decreased strength in his 
right upper extremity.  The veteran also complained of left 
fifth finger contracture.  The veteran described periodic 
pain in the left fifth finger with flares-ups of pain 
approximately six days per month, without radiation of the 
pain beyond the left fifth finger.  He reported weakness and 
stiffness in the left hand and reported locking of the 
fingers.  He reported numbness and stiffness to the left 
fifth finger.  

The veteran submitted a statement from a private physician in 
March 2005.  The physician stated that the veteran had 
periods of pain and parathesia, contraction of the fifth 
right finger, and grip weakness of the right hand, due to a 
shrapnel wound to his right arm in 1952.

On VA examination in March 2007, the veteran denied any pain 
or limitation of motion of a medial scar to his right 
forearm.  The veteran reported left hand decreased range of 
motion.  He denied any pain or tenderness, but reported 
locking to the ring finger of his left hand 
metacarpophalangeal (MCP) joint.  

When afforded a VA neurological examination in March 2007, 
the veteran reported that he had lost dexterity and mobility 
of his left hand that he had numbness and bad circulation in 
the right upper extremity.  The veteran reported that years 
after the in-service injuries he developed contracture of the 
fifth digit bilaterally and of the fourth digit on the right.  
He underwent surgery for repair of the right hand 
contracture, but it was unsuccessful.  

Law and Analysis

A.  Left Hand

The veteran's residuals of a gunshot wound to the left hand 
are evaluated under Diagnostic Code 8516, which deals with 
neurological impairment of the ulnar nerve.

Under Diagnostic Code 8516, a 50 percent evaluation is 
assigned for complete paralysis of the ulnar nerve of the 
nondominant extremity when there is "griffin claw" deformity, 
due to flexor contraction of the ring and little fingers, 
atrophy very marked in dorsal interspace and thenar and 
hypothenar eminences; loss of extension of ring and little 
fingers cannot spread the fingers (or reverse), cannot adduct 
the thumb; and flexion of wrist weakened; a 30 percent 
evaluation is assigned for severe incomplete paralysis of the 
ulnar nerve of the nondominant extremity; a 20 percent 
evaluation is assigned for moderate incomplete paralysis of 
the ulnar nerve of the nondominant extremity; and a 10 
percent evaluation is assigned for mild incomplete paralysis 
of the ulnar nerve of the nondominant extremity.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8516.

The Board observes that the words "mild", "moderate" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6 (2007).

The term "incomplete paralysis" indicates impairment of 
function of a degree substantially less than the type of 
picture for complete paralysis given for each nerve, whether 
due to varied level of the nerve lesion or to partial 
regeneration. When the involvement is wholly sensory, the 
rating should be for the mild, or, at most, the moderate 
degree.  38 C.F.R. § 4.124a.

In this case the veteran's residuals of a gunshot wound to 
the left hand are more than just sensory in nature.  The July 
2004 VA examination report reveals that in addition to a lack 
of sensation to the ulnar nerve distribution on the left, 
there was contracture of the left fifth finger.  
Consequently, the Board finds that the veteran's residuals of 
a left hand gunshot wound are moderate in nature and the 
veteran's meets the criteria for a 20 percent rating under 
Diagnostic Code 8516.  However, the medical evidence does not 
reveal that the veteran's left hand injury results in more 
than moderate incomplete paralysis of the ulnar nerve.  The 
July 2004 and March 2007 examination reports show that the 
veteran had good use of all fingers of the left hand other 
than the fifth finger.  Furthermore, the March 2007 VA 
neurological examination revealed the veteran to have normal 
muscle strength of the left upper extremity and sensory 
examination was intact to pinprick and light touch.  The 
medical evidence shows that the primary symptom residual of 
the gunshot wound to the left hand is contracture of the 
fifth finger.  This indicates that the veteran experiences no 
more than moderate incomplete paralysis of the ulnar nerve.  
Accordingly, the veteran is entitled to a 20 percent rating 
and no higher under Diagnostic Code 8516.  

The Board has considered whether the veteran is entitled to a 
higher rating or a separate compensable rating for the 
gunshot wound scar on the left hand.  The rating criteria for 
scar disabilities, provide that superficial scars which are 
painful on examination or are unstable (frequent loss of skin 
over the scar) warrant a 10 percent evaluation.  38 C.F.R. § 
4.118, Diagnostic Codes 7803 and 7804.  Superficial scars 
that do not cause limited motion warrant a 10 percent 
evaluation if they involve an area or areas of 144 square 
inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118, 
Diagnostic Code 7802.  Scars that are deep or that cause 
limited motion warrant a 10 percent evaluation if the area or 
areas of involvement exceeds 6 square inches (39 sq. cm.) or 
a 20 percent evaluation if the area or areas of involvement 
exceeds 12 square inches (77 sq. cm.).  38 C.F.R. § 4.118, 
Diagnostic Code 7801.  Otherwise, rate based upon the 
limitation of function of the affected part.  38 C.F.R. § 
4.118, Diagnostic Code 7805.

A March 2007 VA scar examination indicates that the veteran's 
left hand scar is 2 cm by 0.5 cm.  Thus the veteran's left 
hand scar does not exceed 39 square centimeters in area and 
thus the veteran does not meet the requirement for even a 10 
percent rating under Diagnostic Code 7801.  Even if the 
veteran had met the requirements for a 10 percent rating 
under Diagnostic Code 7801, the veteran would not have been 
entitled to a separate 10 percent rating under this code 
because Diagnostic Code 8516 encompasses symptoms of pain 
(sensory symptoms) and limitation of motion.  Consequently, 
the symptomatology is duplicative and the evaluation of the 
same disability under various diagnoses, known as pyramiding, 
is to be avoided.  38 C.F.R. § 4.14 (2007).  While the 
veteran noted pain in his left fifth finger on VA examination 
in July 2004, he did not complain of pain due to the scar.  
Furthermore, on VA examination in March 2007 the veteran's 
left hand scar was noted to be nontender.  Accordingly, the 
veteran is not entitled to a separate 10 percent rating under 
Diagnostic Code 7804 for painful superficial scars.   

Based on the above, the Board finds that an increased rating 
of 20 percent and no higher is warranted for the veteran's 
residuals of a gunshot wound to the left hand.

B.  Right Upper Extremity

The veteran's residuals of a gunshot wound to the right upper 
extremity are currently assigned a 10 percent rating for 
injury to Muscle Group VII.  Diagnostic Code 5307, refers to 
muscle injuries involving Muscle Group VII.  The veteran's 
right upper extremity is the veteran's dominant extremity.  
For the dominant extremity under this code provision, a 
slight disability warrants a noncompensable evaluation, a 
moderate disability warrants a 10 percent evaluation, a 
moderately severe disability warrants a 30 percent 
evaluation, and a severe disability of the major extremity 
warrants a 40 percent evaluation.  38 C.F.R. § 4.73, 
Diagnostic Code 5307.

Guidance is given under the rating schedule for evaluating 
muscle disabilities as slight, moderate, moderately severe, 
or severe.  38 C.F.R. § 4.56.  The cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 
4.56(c).  Moderate disability of the muscles results from 
through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  38 C.F.R. § 
4.56(d)(2).  Moderately severe disability of muscles results 
from through and through or deep penetrating wound with 
debridement, prolonged infection, sloughing of soft parts, 
and intermuscular scarring.  It requires indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with the sound side; and 
tests of strength and endurance compared with the sound side 
demonstrating positive evidence of impairment.  38 C.F.R. § 
4.56(d)(3).  Severe disability of the muscles results from 
through and through or deep penetrating wound with extensive 
debridement, prolonged infection, sloughing of soft parts, 
and intermuscular scarring and binding.  It requires ragged, 
depressed and adherent scars; loss of deep fascia or muscle 
substance or soft flabby muscles in the wound area; and 
severe impairment on tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side.  38 C.F.R. § 4.56(d)(4).  If present, 
the following are also signs of severe muscle disability: (a) 
X-ray evidence of minute multiple scattered foreign bodies; 
(b) adhesion of the scar; (c) diminished muscle excitability 
on electrodiagnostic tests; (d) visible or measurable 
atrophy; (e) adaptive contraction of an opposing group of 
muscles; (f) atrophy of muscle groups not in the track of the 
missile; or (g) induration or atrophy of an entire muscle 
following simple piercing by a projectile.  Id.

In this case the Board finds that the veteran's residuals of 
the right upper extremity gunshot wound are not moderately 
severe in nature and thus do not meet the criteria for a 
rating in excess of 10 percent under Diagnostic Code 5307.  
The medical evidence reveals that the veteran has contracture 
of the right fifth finger and locking of the right fourth 
finger, and difficulty grasping a pen.  Additionally the 
March 2005 private physician noted that the veteran had 
periods of pain and paresthesia of the right upper extremity 
and grip weakness of the right hand.  However, the veteran 
has not been shown to have loss of deep fascia, muscle 
substance, loss of normal firm resistance of muscles, or 
significant loss of strength of the right upper extremity.  
The July 2004 VA examination report revealed the veteran to 
have full muscle strength of the right fist and he was able 
to maintain his fingers in abduction against resistance.  The 
examiner stated that the veteran had full sensation to the 
medial, ulnar, and radial nerve distribution.  The March 2007 
VA neurological examiner noted that the veteran had normal 
muscle tone, bulk, and strength in the right upper extremity.  
This examiner also noted normal deep tendon reflexes and 
normal sensory examination.  The examiner specifically stated 
that there was no clinical evidence of neuropathy or 
radiculopathy.  Since a moderately severe injury of Muscle 
Group VII has not been shown, a higher rating under 
Diagnostic Code 5307 for residuals of a gunshot wound to the 
right upper extremity is not warranted.

While the March 2007 VA neurological examination did not 
provide a definitive diagnosis, the Board nonetheless finds 
that the symptoms just described entitle the veteran to an 
increased rating of 30 percent rating under Diagnostic Code 
8516 when rating his symptoms by analogy under 38 C.F.R. 
§ 4.20.  Under Diagnostic Code 8516, a 60 percent evaluation 
is assigned for complete paralysis of the ulnar nerve of the 
dominant extremity when there is "griffin claw" deformity, 
due to flexor contraction of the ring and little fingers, 
atrophy very marked in dorsal interspace and thenar and 
hypothenar eminences; loss of extension of ring and little 
fingers cannot spread the fingers (or reverse), cannot adduct 
the thumb; and flexion of wrist weakened; a 40 percent 
evaluation is assigned for severe incomplete paralysis of the 
ulnar nerve of the dominant extremity; a 30 percent 
evaluation is assigned for moderate incomplete paralysis of 
the ulnar nerve of the dominant extremity; and a 10 percent 
evaluation is assigned for mild incomplete paralysis of the 
ulnar nerve of the dominant extremity.  38 C.F.R. § 4.124a, 
Diagnostic Code 8516.

The March 2007 VA examination report reveals that the veteran 
has contracture of the right fifth finger and locking of the 
right fourth finger.  Additionally the March 2005 private 
physician noted that the veteran had periods of pain and 
paresthesia of the right upper extremity and grip weakness of 
the right hand.  Consequently, the Board finds that the 
veteran's residuals of a right (dominant) upper extremity 
gunshot wound are more than just sensory in nature and are 
thus result in the equivalent of moderate incomplete 
paralysis of the ulnar nerve and the veteran thus meets the 
criteria for a 30 percent rating under Diagnostic Code 8516.  
However, the medical evidence does not reveal that the 
veteran's right upper extremity residuals result in the 
equivalent of severe incomplete paralysis of the ulnar nerve.  
The July 2004 examination report show that the veteran had 
good use of all fingers of the right hand other than the 
fourth and fifth finger.  Furthermore, the March 2007 VA 
neurological examination revealed the veteran to have normal 
muscle strength of the right upper extremity and sensory 
examination was intact to pinprick and light touch.  This 
indicates that the veteran experiences no more than moderate 
incomplete paralysis of the ulnar nerve of the right upper 
extremity.  Accordingly, resolving all reasonable doubt in 
favor of the veteran, the Board finds that he is entitled to 
a 30 percent rating, but no higher under, Diagnostic Code 
8516.  

The Board has considered whether the veteran is entitled to a 
higher rating or a separate compensable rating for the scars 
on the veteran's right upper extremity.  Both the July 2004 
and the March 2007 VA examination reports state that the 
veteran's right upper extremity scars exhibit some adherence 
to the underlying tissue and keloid formation, the scars are 
otherwise described as are stable and nontender.  
Accordingly, the veteran is not entitled to a separate 
compensable evaluation under Diagnostic Codes 7803 and 7804.  
The examination reports reveal that the total area covered by 
the veteran's right upper extremity scars is much less than 
929 square cm required for a compensable rating under 
Diagnostic Code 7802.  Only the scar on the veteran's right 
hand was noted to cause limitation of motion.  The March 2007 
VA examination noted that the scar on the veteran's right 
hand caused limitation of motion of the right fourth and 
fifth fingers and was 3.4 by 0.2 cm in size.  However, since 
the veteran's right hand scar does not exceed 39 square 
centimeters in area and thus the veteran does not meet the 
requirement for a compensable rating under Diagnostic Code 
7801.  In any case, any loss of motion incurred by the right 
hand is already compensated for by the 30 percent disability 
assigned herein.

Based on the above, the Board finds that an increased rating 
of 30 percent, and no higher, is warranted for the veteran's 
residuals of a gunshot wound to the right upper extremity.

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).   

In July 2004, prior to the February 2005 rating decision on 
appeal, the RO sent the veteran the required notice.  The 
letter specifically informed him of the type of evidence 
needed to support the claim, who was responsible for 
obtaining relevant evidence, where to send the evidence, and 
what he should do if he had questions or needed assistance.  
He was, in essence, told to submit all pertinent evidence he 
had in his possession pertaining to the claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In this 
case a March 2006 letter informed the veteran of the type of 
evidence necessary to establish disability ratings and 
effective dates - in compliance with Dingess.

With respect to VA's duty to assist the appellant, the RO has 
obtained the veteran's VA and private medical records.  The 
veteran has been afforded pertinent VA medical examinations 
since he applied for an increased rating.  Additionally, the 
veteran has submitted private medical evidence in support of 
his claim.  The veteran has been accorded ample opportunity 
to present evidence and argument in support of the appeal and 
he has done so.  The veteran stated in August 2005 that he 
had no other information or evidence to give VA to 
substantiate his claims.  Neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional pertinent records.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claims after providing the 
required notice and that any procedural errors in the 
development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

Entitlement to a 20 percent rating for residuals of a gunshot 
wound to the left hand is granted subject to the law and 
regulations governing the award of monetary benefits.

Entitlement to a 30 percent rating for residuals of a gunshot 
wound to the right upper extremity is granted subject to the 
law and regulations governing the award of monetary benefits.



____________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


